Hall, J.
Although, in an action against a railroad company to recover damages for an injury ,alleged to have been done through the negligence of its employe in the performance of his duty connected with *264the running of its trains, the evidence on behalf of the plaintiff may not have been clear on several essential points, leaving it somewhat doubtful whether the plaintiff was injured by a person on board of the defendant’s train or the train of another company which used the same track; or whether the injury was done by an employe acting within the scope of his duty, or was the result of his personal wrong while acting outside of his authority ; or even whether the plaintiff had a right to be where she was when the damage was done to her; yet, as inférences favorable to her might have been drawn by the jury from the evidence, if left unexplained or uncontroverted on all of those points, and as negligence in the servants of the company was a question for the jury, a non-suit should not have been awarded. 64 Ga., 308.
F. G. DuBignon; N. C. Collier, for plaintiff in error.
Chisholm ifc Erwin, for defendant.
Judgment reversed.